Paeicek, J.
Plaintiff excepted to the submission of the first issue to the jury. In paragraph three of its complaint, plaintiff alleged that it is the owner of “a certain tract of land in Lillington Township, Harnett County, North Carolina, and more particularly described as follows: . . .” There then follows a metes and bounds description by calls and distances from a designated beginning corner. Defendants answered paragraph three of the complaint as follows:
“3. That as to the allegations contained in Paragraph Three it is specifically denied that the plaintiff is the owner of any land which has or now includes any property claimed by these defendants. The specific allegations relating to marks and Maps of the said paragraph are denied.”
Nowhere in the answer do defendants deny that plaintiff owns the land described in the complaint. They only deny that plaintiff owns any land “claimed by these defendants.” Defendants’ pleadings do not disclose any “claim” to any land. On the pleadings there is no controversy as to plaintiff’s ownership of the land described in the *94complaint. The vague and evasive denial of “allegations relating to marks and Maps” is insufficient to place in issue the ownership of the land which plaintiff had particularly described by metes and bounds.
The pleadings determine the issues, and the trial must be limited to the matters put in dispute by the pleadings. Carver v. Lykes, 262 N.C. 345, 137 S.E. 2d 139; Mesimore v. Palmer, 245 N.C. 488, 96 S.E. 2d 356; Bowen v. Darden, 233 N.C. 443, 64 S.E. 2d 285; Fairmont School v. Bevis, 210 N.C. 50, 185 S.E. 463. Here, no issue was raised as to ownership of the land and it was error to submit the first issue to the jury. If submitted, it should have been answered Yes by the court. Plaintiff is entitled to a
New trial.
Campbell and HedRICK, JJ., concur.